Citation Nr: 0717635	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1943 to November 1945.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and January 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Although the veteran initially 
requested a personal hearing, he withdrew that request in May 
2004. 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been manifested 
by occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as anxiety, 
depression, nightmares, disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships. 

2.  The veteran's service-connected disabilities do not 
render him unable to secure and follow a substantially 
gainful occupation consistent with his education and 
employment history.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2002, December 2003, 
and November 2005, February 2006 VCAA letters effectively 
notified the veteran of the evidence needed to substantiate 
his claim as well as the duties of VA and the appellant in 
furnishing evidence.  The Board also notes that the May 2002 
and February 2006 VCAA letters for PTSD, the December 2003 
for TDIU, and the November 2005 letter for both PTSD and TDIU 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  He was advised to 
submit information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  

Further, the May 2002 letter regarding PTSD was sent to the 
appellant prior to the September 2002 rating decision.  The 
December 2003 letter regarding TDIU was sent to the appellant 
prior to the January 2004 decision.  The VCAA notices were 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

The Board acknowledges that the PTSD VCAA letter was sent in 
connection with the veteran's service connection claim.  
However, since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection, another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

The Dingess case also held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided various 
notices of what type of information and evidence was needed 
to substantiate the claims for service connection.  The 
veteran has also been provided with a March 2006 notice of 
the types of evidence necessary to establish a disability 
rating for his disability claim and the effective date of the 
disability.  A supplemental statement of the case was 
subsequently issued in September 2006.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  The 
record includes some references to the veteran receiving 
Social Security benefits, but it does not appear that those 
benefits are based on a disability award and associated 
records would therefore not be pertinent to the issues on 
appeal.  Also, the veteran was afforded VA examinations in 
June 2002, April 2004 and March 2006, and no further VA 
examination is necessary.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  In VCAA notices 
received in March 2006 and April 2006, the veteran indicated 
by checking the appropriate box that he had no other 
information or evidence to give VA to substantiate his claim 
and to decide his claim as soon as possible.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
his claims.

I.  Post-Traumatic Stress Disorder

Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal of the assigned rating for the 
veteran's PTSD arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 50 percent rating is assigned for 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

For purposes of reviewing the evidence, the Board notes at 
this point that the Global Assessment of Functioning (GAF) 
scale reflects the psychological, social and occupational 
functioning under a hypothetical continuum of mental illness.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  According to the DSM-IV, a GAF score between 41 and 
50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

Analysis

It is readily clear that the veteran suffers significant 
impairment due to his PTSD related to his honorable World War 
II service.  The claims file includes medical reports 
documenting ongoing group therapy and pertinent complaints of 
nightmares, anxiety, feelings of estrangement, difficulty 
concentrating and some sleep impairment.  However, after 
carefully reviewing the totality of the evidence, the Board 
is compelled to conclude that the preponderance of the 
evidence is against entitlement to a rating in excess of the 
currently assigned 50 percent. 

The current 50 percent rating already contemplates 
significant occupational and social impairment.  Medical 
records make it clear that the veteran has feelings of social 
isolation.  On VA examination in March 2006, the examiner 
reported sleep impairment with frequent nightmares, anger, 
difficulty concentrating and difficulty in maintaining 
effective social relationships.  The Board notes that 
difficulty in establishing and maintaining effective work and 
social relationships is expressly listed among the criteria 
for a 50 percent rating.  

Although medical reports include occasional references to 
suicidal ideation (a symptom listed under the criteria for 
the next higher rating of 70 percent), the veteran denied 
suicidal ideation in April 2005, July 2005, October 2005, 
January 2006, and April 2006.  Moreover, the overall medical 
evidence does not show that the veteran suffers from the 
majority of symptoms listed for the next higher rating of 70 
percent.  There is no persuasive evidence of obsessional 
rituals, and the veteran's speech has not been described as 
intermittently illogical, obscure, or irrelevant.  Although 
depression has been reported, there is no supporting evidence 
of near-continuous panic affecting the ability to function 
independently.  In fact, the medical reports paint a picture 
of an individual who has a regular daily routine and who is 
able to fully attend to routine household and personal 
hygiene activities.  There is likewise no showing of spatial 
disorientation.  Some irritability outbursts were reported on 
examination in June 2002, but the overall record does not 
show continuing problems with impaired impulse control.  It 
appears that the incidents of "kicking" his wife reported 
by the veteran were while having a nightmare and were not 
associated with a lack of impulse control during a conscious 
state.  

A recurring complaint voiced by the veteran is his problems 
with dreaming or re-experiencing stressful World War II 
events and the effect this has had on his ability to sleep in 
the same bed as his wife due to his nightmares.  However, the 
evidence does not show that the actual marital relationship 
has been significantly impacted by his PTSD.  In fact, at the 
time of a June 2002 VA examination, the veteran reported a 
continuing good relationship with his wife who he described 
as his "childhood sweetheart."  He has routinely reiterated 
at various times that his relationship with his spouse is 
good.  He also reported having three children,  and it does 
not appear that his relationships with them have been 
significantly impaired due to his PTSD.  

Also with regard to social relationships, the veteran has 
reported that he no longer has many friends, but this appears 
to be due in part to the fact that many are now deceased.  
The record shows that the veteran has been engaged in ongoing 
group therapy and did participate in a bowling league for a 
period of time.  At the time of the June 2002 VA examination, 
the veteran reported that he went to church and reported 
getting along with people.  A June 2006 examination report 
shows that the PTSD symptoms were under fairly good control 
at the time and that the veteran had a lot of support within 
his family and community which the veteran found very 
helpful.  The Board believes that the totality of the 
evidence shows that although the PTSD has certainly resulted 
in difficulty with social relationships, it has not resulted 
in an inability to establish and maintain effective 
relationships as contemplated for a 70 percent rating.    

At this point the Board turns to consideration of the various 
GAF scores reported by medical examiners.  As previously 
noted, GAF scores are intended to reflect the psychological, 
social and occupational functioning under a hypothetical 
continuum of mental illness.  A review of the medical reports 
shows that the GAF scores in this case have ranged from 
approximately 45 to 55.  These scores suggest symptomatology 
in the moderate to serious range.  However, GAF scores are 
not determinative by themselves.  The Board believes that the 
clinical findings are to be given considerable weight since 
they reflect the actual observations and findings by trained 
medical personnel in a manner which can be compared to the 
regulatory criteria.  

In the present case, although the scores reported in the 45 
to 50 range are described as indicative of serious symptoms 
such as suicidal ideation, severe obsessional rituals, no 
friends and an inability to keep a job, the various medical 
reports do not persuasively show such symptoms.  Granted the 
veteran has voiced suicidal ideation on occasion, but he has 
more often than not denied such symptomatology.  Although he 
does have some difficulty with social relationships, the 
overall record does not show that the veteran has no friends.  
One VA examiner in April 2004 commented that test data and a 
personal interview suggested that the veteran was unable to 
obtain or maintain employment.  However, that same examiner 
assigned a GAF score of 55 which is indicative of only 
moderate impairment and the vast majority of other medical 
reports show that the veteran, although clearly impaired by 
PTSD, is still able to reasonably function in society.  His 
past employment history shows regular employment until he 
retired in 1986, and the veteran's judgment, memory, thought 
process and content, and speech have all been described as 
normal.  He does suffer a great deal of anxiety, but some 
medical reports suggest that this may be due, in part, to 
health concerns, especially with regard to his spouse.  His 
personal hygiene is good and he has been routinely described 
as being cooperative and pleasant.  The Board is unable to 
conclude that the veteran's PTSD renders him unable to keep a 
job.  In other words, the Board believes that the clinical 
examination findings do not show that the criteria for a 
rating in excess of 50 percent have been met, regardless of 
the GAF scores in the 40's which have on occasion been 
reported. 

Based on the overall evidentiary record, the Board must 
conclude that the preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent at any time 
from the effective date of service connection.  Although the 
veteran's PTSD has shown some fluctuation, at no time is 
there persuasive evidence that the criteria for a higher 
rating were met, and staged ratings are therefore not 
warranted.  Fenderson.  

The Board's findings should not be viewed as implying that 
the veteran's PTSD impairment is not significant.  This 
disability has clearly detrimentally impacted his social and 
occupational capabilities.  However, the Board believes that 
the currently assigned 50 percent rating accurately reflects 
the degree of impairment.  Should the degree of impairment 
increase in the future, the veteran may file a claim for an 
increased rating. 

II.  Total Disability Rating Based on Individual 
Unemployability

The veteran is also claiming that his service-connected 
disabilities preclude gainful employment.  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, 
however, there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection is in effect for PTSD rated 50 percent 
disabling, tinnitus rated 10 percent disabling, and bilateral 
hearing loss rated 0 percent disabling.  A combined service-
connected disability of 60 percent is in effect.  Thus, the 
veteran does not meet the schedular requirements for a total 
disability rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  The Board emphasizes that 
a total rating based on individual unemployability is limited 
to consideration of service-connected disabilities.

The veteran has reported that he has a high school education.  
On a July 2003 VA Form 21-8940, the veteran reported that he 
worked as an auto parts buyer for approximately 24 years.  
Medical reports include history furnished by the veteran that 
he also had some employment with the state highway 
department.  He apparently retired in 1986.   

Also discussed earlier, on another VA examination in April 
2004, the examiner opined that the PTSD signs and symptoms 
were described as being of such severity and persistence that 
they rendered the veteran demonstrably unable to obtain or 
maintain employment, however.  The examiner added that he 
could not imagine the veteran holding a steady job.  He 
explained that the veteran was simply too impaired (in terms 
of functioning under even minor stress) to consistently 
perform at that level.  However, as also discussed above, the 
overall record does not support a finding of an inability to 
obtain and retain substantially gainful employment consistent 
with his education and work history.  The vast majority of 
medical reports show symptoms which would result in 
difficulty in establishing and maintaining effective work 
relationships, but not an inability to engage in gainful 
employment.  The consistently normal findings in areas such 
as memory, thought process and content, speech, and judgment 
argue against a finding that his PTSD precludes employment.  
It is also not shown that the other two service-connected 
disabilities, tinnitus and hearing loss, have any major 
impact on employability.  

In reaching this determination, the Board looks only to the 
impact of the service-connected disabilities and not to the 
veteran's age or nonservice-connected disorders.  


ORDER

The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


